The defendant is indicted for selling spirituous liquors in the town of Salisbury, by a less measure than five gallons. The private act, under which the indictment was drawn, was passed at the session of the Legislature held in 1848, whereby it was forbidden to any one to sell spirituous liquors within the corporate limits of the town of Salisbury, without a license therefor from the commissioners. The indictment here, was found at the Fall Term, 1856, of the Superior Court of Rowan County. Since the finding of the indictment, the act of 1848, under which it was found, has been repealed. His Honor held that the indictment could not be sustained. In this we concur. The foundation on which the indictment rested being removed, the indictment must necessary fall to the ground. See Gov v.Howard, 1 Murp. Rep. 465.
PER CURIAM.            There is no error.   Judgment affirmed. *Page 423